                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                          CIVIL ACTION NO. 4:18-CV-00166-HBB


LINDA T. SANDIDGE                                                                    PLAINTIFF


VS.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                                    DEFENDANT


                                 MEMORANDUM OPINION
                                     AND ORDER

                                        BACKGROUND

       Before the Court is the complaint (DN 1) of Linda T. Sandidge (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 11) and Defendant (DN 16) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED and judgment is GRANTED

for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 9). By Order entered December

21, 2018 (DN 10), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.



                                                1
                                      FINDINGS OF FACT

       Plaintiff filed an application for Disability Insurance Benefits on August 31, 2015 (Tr. 11,

150-53). Plaintiff alleged that she became disabled on March 1, 2015, as a result of lumbar

degenerative disc disease, lumbar spondylosis, lumbar radiculopathy, fibromyalgia, hypertension,

and anxiety (Tr. 11, 169). On November 7, 2017, Administrative Law Judge Maribeth McMahon

(AALJ@) conducted a video hearing Paducah, Kentucky (Tr. 11, 23-61). Plaintiff and her counsel,

Samuel Kyle LeMar, participated from Madisonville, Kentucky (Id.).              Christopher Brian

Rymond, an impartial vocational expert, also participated and testified during the hearing (Tr. 23-

61, 242-45).

       In a decision dated March 14, 2018, the ALJ evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 11-18). The

ALJ determined that Plaintiff last met the insured status requirements of the Social Security Act

on September 30, 2017 (Tr. 13). At the first step, the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 1, 2015 the alleged onset date (Id.). At the second step,

the ALJ determined that Plaintiff has the following severe impairments: osteoarthritis of the

bilateral hips, degenerative disc disease, and chronic myalgia (Id.). The ALJ also concluded that

Plaintiff’s blood pressure, anxiety disorder, and affective disorder are non-severe impairments (Tr.

13-14). At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 15).

       At the fourth step, the ALJ found, through the date last insured, Plaintiff had the residual

functional capacity (RFC) to perform light work as defined in 20 C.F.R. § 404.1567(b) “except


                                                 2
she can occasionally climb ramps/stairs, stoop, kneel, crouch, and crawl but should never climb

ladders/ropes/scaffolds or work around vibrations, unprotected heights, or dangerous machinery”

(Tr. 15). Relying on testimony from the vocational expert, the ALJ found, through the date last

insured, Plaintiff was able to perform past relevant work as an administrative assistant (Tr. 18).

The ALJ concluded that Plaintiff was not under a disability, as defined in the Social Security Act,

at any time from March 1, 2015, the alleged onset date, through September 30, 2017, the date last

insured (Id.).

        Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

147-49). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

        Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing

a case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).


                                                3
       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:




                                                 4
               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?

               5)      Does the claimant’s RFC, age, education, and past work
                       experience allow him or her to perform a significant number
                       of jobs in the national economy?

Here, the ALJ denied Plaintiff=s claim at the fourth step.

                              Plaintiff’s Challenges to Finding No. 5

       The ALJ’s assessment of Plaintiff’s RFC is set forth in Finding No. 5. The RFC is the

ALJ=s ultimate determination of what Plaintiff can still do despite her physical and mental

limitations. See 20 C.F.R. §§ 404.1545(a), 404.1546. The ALJ makes this assessment based on

her consideration of medical source statements and all other evidence in the case record. See 20

C.F.R. §§ 404.1529, 404.1545(a), 404.1546. Thus, in making the RFC pronouncement the ALJ

must necessarily assign weight to the medical source statements in the record and assess Plaintiff’s

subjective allegations. See 20 C.F.R. §§ 404.1527(c), 404.1529.

       Plaintiff raises the following challenges to the ALJ’s assessment of her RFC: 1) the ALJ

erred in not accepting the opinion of the consultative examiner, Dr. Andrew R. Harston; 2) there

was not substantial evidence to support the ALJ’s finding that Plaintiff’s degenerative disc disease,

fibromyalgia, and arthritis in the hips allowed her to perform light work; 3) the ALJ erred in


                                                 5
speculating as to medical conclusions and facts; and 4) the ALJ erred in failing to accept Plaintiff’s

testimony as fully credible and in failing to state sufficient reasons for doing so (DN 11).

       1       Plaintiff’s First Challenge to the RFC

       Plaintiff argues the ALJ erred in not accepting the opinion of the consultative examiner

(DN 11-1 PageID # 663-64 citing Tr. 16, 17, 308). She acknowledges that some of Dr. Harston’s

examination findings reflect normal range of motion (Id.). But Plaintiff points out she advised

Dr. Harston that she was not experiencing a fibromyalgia flareup at that time (Id. citing Tr. 307).

Additionally, Plaintiff points out that Dr. Harston’s examination of her right hip revealed pain with

limited range of motion, a positive Stinchfield test, and she was tender to palpation over the greater

trochanter (Id.). Plaintiff explains after “spending time face-to-face” with her and conducting the

examination, Dr. Harston reported:

               I find her to have a history consistent with worsening fibromyalgia.
               . . during our interactions today she comes across is [sic] a [sic]
               honest, hard-working person. She had a relatively sedentary job
               that by all accounts she would not have stopped if she did not
               absolutely have to. (especially being this close to retirement age.)
               ...
               Due to her advancing age and above listed complaints, She [sic] will
               not be able to lift greater than 10 pounds on a regular continued basis
               or to walk more than 100 yards on a regular basis. She will also
               have difficulty with being on her feet On [sic] a frequent basis and
               difficulty with having a job [sic] demands attendance 5 days per
               week.

(Tr. 309). Plaintiff asserts the ALJ wrongly stated that Dr. Harston’s clinical findings were

essentially normal and failed to support Plaintiff’s allegations of disabling limitations (DN 11-1

PageID # 663-64 citing Tr. 16). Plaintiff contends the only justification the ALJ gave for

assigning “no weight” to Dr. Harston’s opinion is he “evaluated claimant on only one occasion”

and his “assessment is overly restrictive considering his own mild clinical findings” (Id. quoting

                                                  6
Tr. 17).   Plaintiff contends that the ALJ’s reasoning is insufficient for dismissal of the

consultative examination and constitutes clear error (Id.).

       Plaintiff also expresses frustration over the ALJ’s assignment of “great weight” to the

assessments prepared by the non-examining state agency medical consultants (Id.). Plaintiff

points out these consultants, who never spoke with or examined her, found that she—despite being

63 years old and having a well-documented history of fibromyalgia, degenerative disc disease, and

osteoarthritis—could carry 20 pounds occasionally, could lift and/or carry 10 pounds frequently,

could stand and/or walk for 6 hours out of an 8-hour workday, could occasionally climb

ladders/ropes/scaffolds/ramps/stairs, stooping, kneel, crouch, and crawl (Id. citing Tr. 17).

Plaintiff argues the “absurdity of these findings is astounding and is completely inconsistent with

the medical records and testimony given in this case . . .” (DN 11-1 PageID # 664).

       Defendant contends the ALJ properly weighed Dr. Harston’s opinion and her assignment

of no weight is supported by substantial evidence in the record and is based on the ALJ’s reasoned

analysis under the applicable regulatory factors (DN 16 PageID #684, 686-89 citing Tr. 16, 17).

Defendant acknowledges that Dr. Harston noted pain with limited range of motion in Plaintiff’s

right hip and tenderness in the pelvic region (Id.).          Defendant asserts that these scattered

irregularities, contained in a largely unremarkable examination, do not serve to undermine the

ALJ’s analysis (Id.). Defendant points out the ALJ’s statement that the clinical findings were

“essentially normal” was tempered by her express acknowledgment that they also contained some

scant evidence of dysfunction, including reduced right hip range of motion (Id.). Defendant also

points out that the ALJ properly weighed the state agency reviewers’ opinions under the same

regulatory factors (DN 16 PageID #689).


                                                 7
       The regulations require Administrative Law Judges to evaluate every medical opinion in

the record. 20 C.F.R. § 404.1527(c). In deciding how much weight to accord medical opinions

from nontreating and nonexamining sources, Administrative Law Judges considers the examining

relationship (or lack thereof), supportability, consistency, specialization, and other factors “which

tend to support or contradict the medical opinion”. See Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)(1)-(5) and quoting 20 C.F.R. §

404.1527(c)(6)).

       On October 24, 2015, Dr. Harston performed a consultative examination of Plaintiff and

rendered an opinion regarding her physical limitations (Tr. 306-09). His report indicates that

Plaintiff was 64 years of age and primarily complained of fibromyalgia and chronic low back pain

(Id.). Dr. Harston’s musculoskeletal, extremities, and neurologic examinations revealed:

               MUSCULOSKELETAL: She has normal painless range of motion
               of bilateral shoulders, elbows, wrists, hands, knees and ankles, and
               the left hip. The right hip displays some painful limited range of
               motion. She has 20 degrees of internal and 20 degrees of external
               rotation. She has positive Stinchfield test. She is tender to
               palpation over the greater trochanter.
               She has normal grip strength bilaterally and negative straight leg
               raise bilaterally in both the sitting and supine positions. She also
               has good range of motion of the cervical, thoracic, and lumbar
               spines.
               EXTREMITIES: No clubbing, cyanosis, or edema. She is able to
               perform gross and fine manipulation normally.
               NEUROLOGIC: Cranial nerves II through XII are grossly intact.
               Reflexes are 2+ in patellar, Achilles, and biceps. Strength is 5/5 in
               bilateral upper and bilateral lower extremities. Sensory is grossly
               intact to light touch. Gait, she has reciprocating heel-to-toe with
               no appreciable abnormalities. She is capable of rising from a
               seated position without the use of her arms. Hoffman’s is negative
               bilaterally. She has no clonus to the lower extremities.

(Tr. 308).


                                                 8
       The ALJ’s summary of Dr. Harston’s clinical findings read as follows:

               The claimant was evaluated by examining physician Dr. Andrew
               Harston in October 2015. Dr. Harston noted the claimant
               demonstrated some reduced range of motion in the right hip but
               retained good range of motion in the spine, shoulders, elbows,
               wrists, hands, knees, and ankles. She had normal grip strength
               bilaterally, 5/5 strength in all extremities, intact sensation, normal
               gait, and was able to perform gross and fine manipulation normally
               (Exhibit 3F).       Dr. Harston’s clinical findings by [sic] are
               essentially normal and failed to support her allegations of disabling
               functional limitations.

(Tr. 16). The ALJ provided a reasonably accurate summary of Dr. Harston’s clinical findings.

       The ALJ considered Dr. Harston’s opinion and commented as follows:

               No weight is given to the assessment of consultative examiner Dr.
               Andrew Harston, who indicated the claimant was unable to lift more
               than 10 pounds or walk more than 100 yards on an [sic] regular basis
               and “would have difficulty” being on her feet (Exhibit 3F). Dr.
               Harston evaluated the claimant on only one occasion and his
               assessment is overly restrictive considering his own mild clinical
               findings.

(Tr. 17, 309). In assigning weight to Dr. Harston’s opinion, the ALJ appropriately considered

the examining relationship and whether the limitations were supported by his findings on

examination. See 20 C.F.R. § 404.1527(c)(2) and (c)(3). Additionally, although not expressly

mentioned, the ALJ’s decision implicitly indicates she concluded that Dr. Harston’s overly

restrictive limitations were not consistent with the record as a whole (see Tr. 15-18). See 20

C.F.R. § 404.1527(c)(4).      The Court has thoroughly reviewed the record and concludes

substantial evidence in the record supports the ALJ’s findings related to the weight assigned to Dr.

Harston’s opinion. Additionally, the ALJ’s findings comport with applicable law.

       Regarding the nonexamining State Agency medical consultants, the ALJ considered their

lack of an examining relationship with Plaintiff, the supportability of their medical opinions, and

                                                 9
the consistency of their opinions with the record as a whole (Tr. 17).           See 20 C.F.R. §

404.1527(c)(2), (c)(3), and (c)(4).    Further, the ALJ appropriately considered the evidence

submitted after the medical consultants rendered their opinions in assessing how much weight to

give their opinions (Tr. 17). See Kepke v. Comm’r of Soc. Sec., 636 F. App’x 625, 632-33 (6th

Cir. 2016); Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009). The ALJ’s

assignment of great weight to the opinions of the nonexamining State Agency medical consultants

is supported by substantial evidence and comports with applicable law.

       2.      Plaintiff’s Second Challenge to the RFC

       Plaintiff contends there was not substantial evidence to support the ALJ’s finding that her

degenerative disc disease, fibromyalgia, and arthritis in the hips allowed her to perform light work

(DN 11-1 PageID # 664-66). Plaintiff asserts she is limited to less than sedentary work (Id.).

       All that Plaintiff cites in support of her position is her hearing testimony and subjective

statements to Dr. Whitacre regarding the limitations imposed by her impairments (Id. citing Tr.

38, 40, 43, 44, 46, 301). But the ALJ found that Plaintiff’s statements concerning the intensity,

persistence and limiting effects of her impairments are not entirely consistent with the medical

evidence and other evidence in the record (Tr. 15-18). The ALJ’s finding is supported by

substantial evidence in the record and it comports with applicable law. See Duncan v. Sec’y of

Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986); 20 C.F.R. § 404.1529(c)(3) and (4).

Moreover, Plaintiff ignores the ALJ’s determination that her diagnosis of fibromyalgia does not

comport with the requirements specified in SSR 12-2p section II.A. (Tr. 16). SSR 12-2p, 2012

WL 3104869, at *2 (July 25, 2012).         To satisfy section II.A. the medical evidence must

demonstrate the claimant has: 1) A history of widespread pain in all quadrants of the body that


                                                10
may fluctuate in intensity and may not always be present; 2) At least 11 of 18 positive tender points

bilaterally and above and below the waist on physical examination; and 3) Evidence that other

disorders that could cause the symptoms or signs were excluded. Id. Plaintiff has not identified,

nor has the Court found, evidence in the record that satisfies the second and third requirements in

section II.A. Thus, the ALJ’s determination is supported by substantial evidence in the record

and comports with applicable law.

       The ALJ provided a reasonably accurate summary of the medical evidence in the record,

including the treatment observations of Dr. Whitacre and the functional limitations expressed by

the nonexamining State Agency medical consultants (Tr. 15-18, 250-614). Since the opinions of

the nonexamining State Agency medical consultants are consistent with the record they represent

substantial evidence to support the ALJ’s RFC determination. See Atterbery v. Sec’y of Health

& Human Servs., 871 F.2d 567, 570 (6th Cir. 1989); Hale v. Sec’y of Health & Human Servs.,

816 F.2d 1078, 1082-83 (6th Cir. 1987) (per curiam); Social Security Ruling 96-6p, 1996 WL

374180, at *3 (July 2, 1996). In sum, the ALJ’s RFC determination is supported by substantial

evidence in the record and comports with applicable law.

       3.      Plaintiff’s Third and Fourth Challenges to the RFC

       In her third challenge to the RFC, Plaintiff contends the ALJ erred in improperly

speculating as to medical conclusions and facts (DN 11-1 PageID # 667-69 citing Tr. 16, 45, 366).

Plaintiff accuses the ALJ of improperly speculating as to the severity of her medical conditions

based on her statements in the medical records and testimony about activities or proposed activities

(Id.). In her fourth challenge to the RFC, Plaintiff claims the ALJ erred in failing to accept

Plaintiff’s testimony as fully credible and in failing to state sufficient reasons for doing so (DN 11-


                                                  11
1 PageID # 669-70). The Court will address both of Plaintiff’s challenges in this section because

they are inextricably intertwined.

         An Administrative Law Judge, without the benefit of a medical opinion to support his or

her determination, may not interpret raw medical data in functioning terms. See Nguyen v.

Chater, 172 F.3d 31, 35 (1st Cir. 1999) (“As a lay person, however, the ALJ was simply not

qualified to interpret raw medical data in functioning terms and no medical opinion supported the

determination.”). An Administrative Law Judge must not substitute his or her own judgment for

a physician’s opinion without relying on other medical evidence or authority in the record. See

Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000). Further, an Administrative Law Judge must

not succumb to the temptation to play doctor and make their own independent medical findings.

See Rohan v. Chater, 98 F.3d 966, 968 (7th Cir. 1996); Lennon v. Apfel, 191 F.Supp.2d 968, 977

(W.D. Tenn. 2001) (ALJ gave into the temptation to play doctor when made functional findings

based on his own interpretation of the treating physician’s findings). But that is not what

happened here. Instead, in the context of assessing Plaintiff=s residual functional capacity, the

ALJ appropriately considered Plaintiff’s statements to a treating source and her hearing testimony

because this evidence is relevant in determining the extent to which Plaintiff’s pain and other

symptoms are of disabling severity (Tr. 15-18). 20 C.F.R. § 404.1529; Social Security Ruling

16-3p.

         In determining whether Plaintiff suffers from debilitating pain and other symptoms, the

ALJ utilized a two-part test. See Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853

(6th Cir. 1986). First, the ALJ examined whether there is objective medical evidence of an

underlying medical condition (Tr. 13-18). After confirming there was, the ALJ determined the


                                               12
objectively established medical conditions were not of such severity that they can reasonably be

expected to produce the alleged disabling pain and other symptoms (Tr. 15-18). Id. Since

Plaintiff’s reported pain and other symptoms suggested her impairments were of greater severity

than could be shown by objective medical evidence, the ALJ appropriately considered other

information and factors that may be relevant to the degree of pain and other symptoms alleged (Tr.

15-18). 20 C.F.R. § 404.1529(c)(3).

       The ALJ appropriately considered Plaintiff's level of daily activity as a factor in

determining the extent to which pain and other symptoms are of disabling severity (Tr. 15-18).

20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i); Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir.

1993); Blacha v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990) (As a matter

of law, the Administrative Law Judge may consider household and social activities in evaluating

complaints of disabling pain.). For example, the ALJ noted that Plaintiff remained active in

caring for her home and grandchildren (Tr. 16-17).

       Another factor the ALJ properly considered was whether there are any inconsistencies in

the evidence and the extent to which there were any conflicts between Plaintiff’s statements and

the rest of the evidence (Tr. 15-18). 20 C.F.R. § 404.1529(c)(4). For example, referring to a

June 2016 treatment note prepared by Dr. Whitacre, the ALJ accurately observed that Plaintiff had

“reported planning to ‘tour Chicago’ which obviously requires a great deal of exertion and is

inconsistent with her allegations of disabling limitations” (Tr. 16-17). The ALJ also recognized

this same treatment note indicated that Plaintiff “reported her low back was holding up fairly well”




                                                13
(Tr. 16). In both instances, the ALJ ascertained inconsistencies or conflicts between Plaintiff’s

allegations and the rest of the evidence regarding the degree of limitation imposed by her

conditions.

        Plaintiff faults the ALJ for failing to mention other comments she made to Dr. Whitacre

during the June of 2016 office visit. For example, Plaintiff reported “[s]he tends to overdo it but

is able to rest and recover without issue” and “[s]he is currently taking OxyContin and Percocet

which keeps her symptoms at bay” (Tr. 366). While these comments may substantiate Plaintiff’s

position, the question before the Court is whether substantial evidence supports the ALJ’s

assessment of Plaintiff’s subjective allegations. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d

365, 374 (6th Cir. 2013) (“A reviewing court will affirm the Commissioner’s decision if it is based

on substantial evidence, even if substantial evidence would also have supported the opposite

conclusion.”). The Court concludes substantial evidence supports the ALJ’s finding that there

are inconsistencies in the evidence relevant to the degree of pain and other symptoms alleged by

Plaintiff.

        Plaintiff also asserts that Dr. Harston’s report concerning the severity of her condition is

consistent with her testimony. But the ALJ accorded no weight to Dr. Harston’s opinion. As

explained above, the ALJ’s findings on that issue are supported by substantial evidence in the

record and comport with applicable law.

        The ALJ found from the medical record and Plaintiff's testimony that Plaintiff does not

suffer pain to the extent she testified. In the absence of detailed corroborating evidence of

Plaintiff's subjective complaints, it becomes the duty of the ALJ to resolve the issue of Plaintiff's

credibility. Since tolerance of pain and other symptoms is a highly individualized matter, and a


                                                 14
determination of disability based on pain depends, of necessity, largely on the credibility of

Plaintiff, the conclusion of the ALJ, who had the opportunity to observe Plaintiff's demeanor,

"should not be discharged lightly." See Houston v. Sec’y of Health & Human Servs., 736 F.2d

365, 367 (6th Cir. 1984) (citing Beavers v. Sec’y of Health, Educ. & Welfare, 577 F.2d 383 (6th

Cir. 1978)). The undersigned concludes that the ALJ's findings regarding Plaintiff's credibility

are supported by substantial evidence and fully comport with applicable law.

                               Plaintiff’s Challenge to Finding No. 6

       Plaintiff argues there was not substantial evidence supporting the ALJ’s finding that she

could perform any of her past relevant work (DN 11-1 PageID # 666-67). But the basis for this

challenge is the lack of substantial evidence to support the ALJ’s RFC determination (Id.). For

the reasons set forth above, substantial evidence supports the RFC determination.         Thus,

Plaintiff’s challenge to Finding No. 6 fails.

                                                ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



          June 21, 2019




Copies:          Counsel



                                                 15
